386 So. 2d 95 (1980)
John Richard CLARK, III, Individually and on behalf of the minor child, Heather Michelle Clark
v.
McDONALDS SYSTEMS, INC.
No. 67792.
Supreme Court of Louisiana.
July 7, 1980.
Writ denied. The majority opinion is wrong on the prescription issue; nevertheless, the writ is denied for the reasons expressed by the concurring opinion of HALL, J., in the Court of Appeal.
MARCUS and BLANCHE, JJ., concur. Not reaching the prescription issue, we concur in the denial of the application of the minor.